NUMBER 13-12-00563-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


REX MCMAHON,                                                                  Appellant,

                                            v.

PATTI JO MCMAHON,                                                              Appellee.


                     On appeal from the 24th District Court
                          of De Witt County, Texas.


                          MEMORANDUM OPINION
      Before Chief Justice Valdez, and Justices Benavides and Perkes
                     Memorandum Opinion Per Curiam

       This case is before the Court on the “First Amended Agreed Judgment of

Modification, or in the Alternative, Motion to Remand the Case to the Trial Court for

Rendition of Judgment” filed jointly by the parties to this appeal. Through this motion, the

parties invoke Texas Rule of Appellate Procedure 42.1 in requesting that we either render

judgment effectuating the parties’ agreement or remand this case to the trial court for the
rendition of judgment, and thereafter dismiss this appeal in its entirety. See generally

TEX. R. APP. P. 42.1.

      The Court, having examined and fully considered the joint motion filed by the

parties herein, is of the opinion that it should be and is GRANTED. We set aside the trial

court’s judgment without regard to the merits and remand the case to the trial court for

rendition of judgment in accordance with the agreement of the parties.        See id. R.

42.1(a)(2)(B. The joint motion is silent regarding the assessment of costs for the appeal,

so the costs will be taxed against appellant. See id. R. 42.1(d). The previous motion

that was filed by the parties regarding the relief granted herein is DISMISSED as moot.



                                                              PER CURIAM

Delivered and filed the
28th day of December, 2012.




                                            2